 


110 HR 6018 IH: To amend title 10, United States Code, to increase loan repayment limits for health professionals serving in the Armed Forces.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6018 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Ms. Tsongas (for herself, Mr. Hayes, Mr. Boozman, Ms. Herseth Sandlin, Mr. Miller of Florida, Ms. Bordallo, Mr. Brady of Pennsylvania, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase loan repayment limits for health professionals serving in the Armed Forces. 
 
 
1.Consistent education loan repayment authority for health professionals in regular components and Selected ReserveSection 16302(c) of title 10, United States Code, is amended by striking paragraphs (2) and (3) and inserting the following new paragraph: 
 
(2)The annual maximum amount of a loan that may be repaid under this section shall be the same as the maximum amount in effect for the same year under subsection (e)(2) of section 2173 of this title for the education loan repayment program under such section.. 
 
